In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-1858
AURORA LOAN SERVICES, INC.,
                                                                   Plaintiff,
                                  v.

FRANK CRADDIETH and PEGGY CRADDIETH,
                                               Defendants-Appellees.
APPEAL OF:
 MIDWEST REAL ESTATE INVESTMENT COMPANY,
                                                Intervenor-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 99 C 4325—Samuel Der-Yeghiayan, Judge.
                          ____________
    ARGUED OCTOBER 24, 2005—DECIDED MARCH 31, 2006
                          ____________


 Before POSNER, WILLIAMS, and SYKES, Circuit Judges.
  POSNER, Circuit Judge. This appeal by Midwest Real Estate
Investment Company arises out of a diversity suit
to foreclose a mortgage that Aurora, the plaintiff, owned
on the Craddieths’ home. The substantive issues are gov-
erned by Illinois law.
2                                              No. 05-1858

  The suit was filed, and a foreclosure judgment en-
tered, in 1999. But for reasons that are unclear, the fore-
closure sale was not conducted until October 2004. Midwest
was the high bidder, bidding $107,818.44. (The appraised
value of the property was $170,000.) However, two or three
weeks before the sale the Craddieths had obtained alterna-
tive financing that would have enabled them to retain their
home: They had arranged for a loan in the form of a
sale. They would sell their home to a third party pursuant
to an installment land contract that provided that the
“buyer” would hold the title to the property until the
Craddieths had made their final payment of the sale
price, that is, had fully repaid the loan, at which
point the title would revert the Craddieths.
  On the morning of the day of the foreclosure sale, the
Craddieths’ lawyer notified the court that his clients had
made an alternative arrangement for paying back Aurora.
But he mistakenly described the alternative as a “real” sale
of the home to someone other than Midwest, rather than
as a financing arrangement that would allow the Craddieths
to keep their home. The judge, thinking that therefore the
Craddieths were “going to be out of their house no matter
what,” refused to stop the foreclosure sale, at which Mid-
west was the high bidder. Midwest tendered the $107,818.44
purchase price to the court official who had conducted the
sale, and the official issued Midwest a certificate of sale.
  But before Midwest could take title to the property the
foreclosure sale had to be confirmed by the district court.
On November 16 the district judge convened a hearing
on Aurora’s motion to confirm the sale to Midwest. At
the hearing, at which Midwest was not present, it was
revealed that the Craddieths had indeed found a lender
who was willing to pay the amount due Aurora on the
No. 05-1858                                                 3

mortgage. On December 21, the judge formally denied
Aurora’s motion to confirm the sale.
  Eight days later, Midwest moved the district court for
leave to intervene in the foreclosure suit under Rule 24(a) of
the Federal Rules of Civil Procedure. Without ruling on the
motion, the judge vacated the foreclosure judgment,
explaining “I’m not going to allow this poor man who
has lost his house due to a fault of attorney problems
and now he’s willing to pay the amount—he’s lived there 23
years—just his house to be basically taken away from him.”
For what had seemed inevitable to the judge—the loss of the
Craddieths’ home either to Midwest or to the substitute
“buyer”—now seemed preventable. Later, the Craddieths’
lender having paid off Aurora’s mortgage, the judge
dismissed the foreclosure suit, whereupon he also dismissed
all pending motions, including Midwest’s motion to
intervene, on the ground that they were moot in light of that
dismissal.
  So Midwest has appealed; but it must overcome a series of
jurisdictional obstacles before we can consider the merits of
the appeal. There is first a question whether Midwest had
standing to intervene in the district court under Rule
24(a)(2) of the civil rules. (There is no contention that it
might qualify for intervention as a matter of right under
Rule 24(a)(1), and we need not consider whether it might
have a compelling case for permissive intervention, under
Rule 24(b).) If it did not have standing, it has no right to
appeal the dismissal of the suit. “The standing Article III
requires must be met by persons seeking appellate review,
just as it must be met by persons appearing in courts of first
instance.” Arizonans for Official English v. Arizona, 520 U.S.
43, 64 (1997); see also Diamond v. Charles, 476 U.S. 54, 68
4                                                 No. 05-1858

(1986); Korczak v. Sedeman, 427 F.3d 419 (7th Cir. 2005);
Tachiona v. United States, 386 F.3d 205, 211 (2d Cir. 2004).
  Rule 24(a)(2) entitles a person to intervene who “claims an
interest relating to the property or transaction which is the
subject of the action,” provided that the outcome of the suit
would impair his ability to protect that interest and his
interest is not adequately protected by an existing party.
There was no doubt that Midwest’s ability to protect its
interest in acquiring the Craddieths’ house would be
impaired unless it intervened and that no existing party to
the foreclosure suit would protect Midwest’s
interest—Aurora was indifferent (it was going to be paid in
full either by Midwest or by the Craddieths’ new lender)
and the Craddieths opposed. The question is whether
Midwest had the kind of “interest” that Rule 24(a)(2)
requires.
  To be entitled to intervene under that provision, with the
full rights of a party including (critically in this case) the
right to appeal, the applicant’s interest must be one on
which an independent federal suit could be based, con-
sistent with Article III’s requirement that only a case or
controversy can be litigated in a federal court at any stage of
the proceeding. Arizonans for Official English v. Arizona,
supra, 520 U.S. at 64-65; Korczak v. Sedeman, supra, 427 F.3d
at 421-22. The interest must be a claim to a legally protected
right that is in jeopardy and can be secured by the suit. E.g.,
Tachiona v. United States, supra, 386 F.3d at 211; City of
Cleveland v. Nuclear Regulatory Commission, 17 F.3d 1515,
1516-17 (D.C. Cir. 1994) (per curiam). The principle is one of
federal law but the nature and extent of the interest that a
foreclosure-sale certificate confers, and therefore whether it
can be the ground of a federal suit, depend on the law that
defines the rights that such a certificate creates. FMC Corp.
No. 05-1858                                                     5

v. Boesky, 852 F.2d 981, 993 (7th Cir. 1988); Bochese v. Town of
Ponce Inlet, 405 F.3d 964, 981 (11th Cir. 2005); Cantrell v. City
of Long Beach, 241 F.3d 674, 684 (9th Cir. 2001). In this case,
that is the law of Illinois. So we look to that law to see
whether the holder of the certificate has the kind of stake
that Article III requires.
  The right that the certificate confers resembles the
right created by a contract for the purchase of land. Such
a contract does not confer ownership of the land, but
normally one can bring a suit for specific performance if the
seller reneges, and the suit if successful will compel the
seller to hand over to the buyer the title to the property.
Resolution Trust Corp. v. Ruggiero, 994 F.2d 1221, 1225 (7th
Cir. 1993). Of course there are defenses to a suit to enforce
a contract, but no one would suppose that the fact that a
contract claim may fail deprives the suitor of a solid
“interest” in the contract, interest enough certainly to justify
intervention under Rule 24(a)(2). Otherwise Article III
would bar most federal court actions for breach of contract
even when the requirements of diversity jurisdiction were
satisfied.
  Similarly, although there are defenses to the confirma-
tion of a foreclosure sale, they are limited by statute to
lack of notice; the terms of the sale were unconscionable; the
sale was conducted fraudulently; or “justice was other-
wise not done.” 735 ILCS 5/15-1508(b). The first three
defenses would be normal defenses in a contract case. The
last is pretty open-ended, though this depends in part on
what exactly “doing justice” means in this context. We
examine that issue later; suffice it here to say that it is not so
open-ended as to make the interest conferred by a
foreclosure-sale certificate illusory. It is a solid legally
protected interest, its solidity being further suggested by the
6                                                 No. 05-1858

fact that the vast majority of foreclosure sales are confirmed
routinely. Basil H. Mattingly, “The Shift from Power to
Process: A Functional Approach to Foreclosure Law,” 80
Marquette L. Rev. 77, 114 (1996). In Colon v. Option One
Mortgage Corp., 319 F.3d 912, 921 (7th Cir. 2003), we called
the interest of the high bidder at the foreclosure sale “a
potentially binding contract,” and explained that “under
[Illinois] state law, after the completion of the judicial sale,
assuming that the redemption period has run, the purchaser
at that sale has a presumptive right to eventual ownership
of the property, a right contingent on the highly circum-
scribed authority of the state court to void the sale on any of
the four grounds set forth in the statute.”
  Twice, Illinois appellate courts have held that the high
bidder at a foreclosure sale has a legally protected interest
even though that interest “evaporates upon the trial
court’s determination that the judicial sale will not be
confirmed.” Citicorp Savings v. First Chicago Trust Co., 645
N.E.2d 1038, 1043-45 (Ill. App. 1995); Commercial Credit
Loans, Inc. v. Espinoza, 689 N.E.2d 282, 287 (Ill. App. 1997).
Citing Citicorp, the court in Espinoza said that “as certified
high bidders in the foreclosure sale of Espinoza’s property,
appellants have some interest in litigation involving the
property. High bidders should be able to pursue their
appeal.” Id. The court in Citicorp had said that “it is settled
law that a non-party may bring an appeal when that person
has a direct, immediate and substantial interest in the
subject matter, which would be prejudiced by judgment
or benefited by its reversal. . . . [I]t cannot be disputed that
the Bilanzics were adversely affected by the trial court’s
order or that they will have the right to the property should
the sale be confirmed. This is sufficient to allow the
Bilanzics to bring this appeal regardless of the decision by
the trial court to deny intervention.” 645 N.E.2d at 1044.
No. 05-1858                                                   7

  The quoted language has, it is true, a procedural rather
than a substantive flavor. If all it means is that Illinois
procedure allows intervention by high bidders, this
cannot rule our decision, because Illinois is under no
obligation to conform its criteria for intervention to those of
federal law. But what underlies the procedural judgments
in these cases is a determination that the high bidder really
does have a solid interest, an inference anyway compelled
by the statute that delimits the defenses to confirmation of
a foreclose sale.
  The Craddieths do not contend otherwise. Rather, point-
ing to the statement in the Espinoza and Citicorp opinions
that “what the trial court decides to do with the property
after it determines the sale will not be confirmed is a matter
in which the [high bidders] have no discernible legal
interest,” Commercial Credit Loans, Inc. v. Espinoza, supra, 689
N.E.2d at 287; Citicorp Savings v. First Chicago Trust Co.,
supra, 645 N.E.2d at 1045, they argue that Midwest lacks
standing to challenge the district court’s order that vacated
the judgment of foreclosure and by doing so cut the ground
out from under Midwest’s claim. But in both Espinoza and
Citicorp the appellate court reached the conclusion about the
high bidder’s lack of standing to challenge the reinstatement
of the defendant’s mortgage only after the court determined
that the trial court had properly refused to confirm the fore-
closure sale—it was that determination that extinguished the
high bidder’s interest in the property. Id.; Commercial Credit
Loans, Inc. v. Espinoza, supra, 689 N.E.2d at 287. Until then he
had a legally protected interest. A contrary ruling—a ruling
confirming the sale—would have perfected rather than
extinguished the high bidder’s interest, and thus, accord-
ing to the logic of these cases, would have allowed him
to challenge any subsequent reinstatement of the mortgage.
The high bidder must be allowed to challenge a rejection of
8                                                   No. 05-1858

the sale in order to establish that he indeed has a legally
protected interest, namely in obtaining the property for
which he was the high bidder.
  The point is not that to establish standing a plaintiff
must establish that a right of his has been infringed;
that would conflate the issue of standing with the merits
of the suit. It is that he must have a colorable claim to such a
right. It is not enough that he claims to have been injured by
the defendant’s conduct. “The alleged injury must be legally
and judicially cognizable. This requires, among other things,
that the plaintiff have suffered ‘an invasion of a legally
protected interest.’ ” Raines v. Byrd, 521 U.S. 811, 819 (1997),
quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992); see also Reid L. v. Illinois State Board of Education, 358
F.3d 511, 515-16 (7th Cir. 2004); Tachiona v. United States,
supra, 386 F.3d at 211; City of Cleveland v. Nuclear Regulatory
Commission, supra, 17 F.3d at 1516-17. “[T]here is a sense
in which I am ‘injured’ when I become upset by reading
about the damage caused that fine old vineyard in Bur-
gundy by a band of marauding teetotalers, yet that injury
would not be an injury” that conferred standing to sue
under Article III. Depuy, Inc. v. Zimmer Holdings, Inc., 384
F. Supp. 2d 1237, 1240 (N.D. Ill. 2005). The injury must
be to the sort of interest that the law protects when it is
wrongfully invaded. The cases simply require litigants to
possess such an interest, which is quite different from
requiring them to establish a meritorious legal claim.
  We next consider whether the fact that Midwest is a
citizen of the same state as the defendants blocks it
from intervening, on the theory that its presence as a
party to the foreclosure suit would eliminate the com-
plete diversity that is required to maintain a diversity suit in
federal court. Considerations of judicial economy allow a
federal court to exercise ancillary (now a part of what is
No. 05-1858                                                     9

called “supplemental”) jurisdiction over claims that could
not be litigated in federal court were it not for their relation
to a claim, party, etc., properly before the court. The basic
standard is stated in 28 U.S.C. § 1367(a): a district court
having original jurisdiction of a case “shall
have supplemental jurisdiction over all other claims that are
so related to claims in the action within such original
jurisdiction that they form part of the same case or contro-
versy under Article III.” The next subsection states, how-
ever, that the supplemental jurisdiction does not extend to
“persons . . . seeking to intervene as plaintiffs under Rule
24” if, as in this case, the only basis of the federal court’s
original jurisdiction is diversity and if “exercising sup-
plemental jurisdiction over such claims would be incon-
sistent with the jurisdictional requirements of section 1332
[the diversity statute].” 28 U.S.C. § 1367(b). This provision
might appear to doom Midwest’s quest to intervene, since it
is a citizen of Illinois, as are the Craddieths.
  The evident purpose of the provision, however, is to
prevent a two-step evasion of the requirement of complete
diversity of citizenship by a person who, being of the
same citizenship as the defendant, waits to sue until a
diverse party with which it is aligned sues the defen-
dant, and then joins the suit as an intervening plaintiff. See
Stromberg Metal Works, Inc. v. Press Mechanical, Inc., 77 F.3d
928, 931-32 (7th Cir. 1996); State National Ins. Co. v. Yates, 391
F.3d 577, 581 (5th Cir. 2004); Viacom International, Inc. v.
Kearney, 212 F.3d 721, 726-27 (2d Cir. 2000). Section “1367(b)
reflects Congress’ intent to prevent original
plaintiffs . . . from circumventing the requirements of
diversity.” Id. (emphasis added).
  That is not what happened here. When Aurora’s fore-
closure suit began, Midwest had no claim against the
10                                                 No. 05-1858

Craddieths. Its claim arose in the course of the foreclosure
proceeding, after it obtained the certificate of sale and
Aurora, repayment of its loan assured, abandoned the
suit. Jurisdiction is not defeated by the intervention of a
party who had “no interest whatsoever in the outcome
of the litigation until sometime after suit was commenced.”
Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426,
428 (1991) (per curiam); American National Bank & Trust Co.
v. Bailey, 750 F.2d 577, 582-83 (7th Cir. 1984); Salt Lake
Tribune Publishing Co. v. AT & T Corp., 320 F.3d 1081, 1095-96
(10th Cir. 2003). Section 1367(b)’s purpose of prevent-
ing plaintiffs who would have destroyed federal jurisdiction
had they joined a suit at its outset from using Rule 24 to
circumvent the requirement of complete diversity has no
application to a party forced to intervene to protect an
interest that arose during the course of a federal litigation in
which he had no stake at the outset. Such a party has no say
in deciding where the suit is brought and so cannot be
gaming the system. See MCI Telecommunications Corp. v.
Logan Group, Inc., 848 F. Supp. 86, 88-89 (N.D. Tex. 1994).
   This conclusion is further entailed by the rule that fed-
eral jurisdiction is (with immaterial exceptions) determined
as of the date the complaint is filed. If on that date there is a
claimant lurking in the wings—an indispensable party
with a nondiverse claim that he hopes to attach to a diver-
sity suit, as when “two parties (one from Illinois, one from
Indiana) who claim an interest in the same property want to
adjudicate their rights against a third party, a citizen of
Illinois,” Stromberg Metal Works, Inc. v. Press Mechanical, Inc.,
supra, 77 F.3d at 932—his later effort to intervene will be
blocked. See also Salt Lake Tribune Publishing Co. v. AT & T
Corp., supra, 320 F.3d at 1095-96. But, to repeat, at the time
Aurora sued, Midwest had no claim at all. It did not enter
No. 05-1858                                                  11

the picture until the foreclosure sale five years later. Mid-
west was not, and could not have been, an original plaintiff
in Aurora’s suit against the Craddieths. It is difficult to see
how Midwest could vindicate its claim to the Craddieths’
property but by intervening.
  After the enactment of section 1367, the Supreme Court
reaffirmed that “if jurisdiction exists at the time an action is
commenced, such jurisdiction may not be divested by
subsequent events.” Freeport-McMoRan, Inc. v. K N Energy,
Inc., supra, 498 U.S. at 428, citing with approval the fol-
lowing language from Wichita Railroad & Light Co. v. Public
Utilities Commission, 260 U.S. 48, 54 (1922): “Jurisdiction once
acquired . . . is not divested by a subsequent change in the
citizenship of the parties. Much less is such jurisdiction
defeated by the intervention, by leave of the court, of a party
whose presence is not essential to a decision of the contro-
versy between the original parties.”
  Language in some subsequent lower-court cases could
be read by an insensitive interpreter to suggest that a
nondiverse party may never intervene in a diversity suit.
See, e.g., TIG Ins. Co. v. Reliable Research Co., 334 F.3d 630,
634 (7th Cir. 2003); Development Finance Corp. v. Alpha
Housing & Health Care, Inc., 54 F.3d 156, 159 (3d Cir. 1995).
But it is a disservice to judges and a misunderstanding of
the judicial process to wrench general language in an
opinion out of context. Those were not cases in which the
occasion for intervention arose after the suit was brought.
They were cases within the intended scope of section
1367(b).
  The Craddieths further argue that the case has become
moot. The case is not moot if, were Midwest a party, the
district court could grant it relief. As a party, Midwest
12                                                    No. 05-1858

would be arguing that the judgment of foreclosure
should not have been set aside. If the judgment were
reinstated, along with the sale, Midwest would be en-
titled to a title deed to the property.
   It is true that the rule in Illinois, as elsewhere, is that in the
absence of a stay, a sale of real property to a third party bars
an appeal from the judgment authorizing the sale. Ill. Sup.
Ct. R. 305(k); see Duncan v. Farm Credit Bank, 940 F.2d 1099,
1103-04 (7th Cir. 1991) (Illinois law); FDIC v. Meyer, 781 F.2d
1260, 1263-64 (7th Cir. 1986); Town of Libertyville v. Moran,
535 N.E.2d 82, 86 (Ill. App. 1989); see also Oakville Develop-
ment Corp. v. FDIC, 986 F.2d 611, 613-14 (1st Cir. 1993). We
can assume that this rule, concerned as it is with settling
title to property, is binding on federal courts in a diversity
suit governed by Illinois substantive law. See S.A. Healy Co.
v. Milwaukee Metropolitan Sewerage District, 60 F.3d 305, 311
(7th Cir. 1995); Barron v. Ford Motor Co., 965 F.2d 195, 199
(7th Cir. 1992). We can even assume that it applies to the
faux sale—really a loan—involved in this case. The rule
applies, however, only to “property that is acquired after the
judgment becomes final.” Ill. Sup. Ct. R. 305(k). The (nomi-
nal) purchase of the Craddieths’ property occurred before
the judgment in the foreclosure suit became final by virtue
of the district court’s dismissal of it, so the rule is inapplica-
ble.
  Of course the effect on the third party of undoing the
“sale” to (actually loan from) that party, who bailed out
the Craddieths, would have to be considered, In re
Envirodyne Industries, Inc., 29 F.3d 301, 304 (7th Cir. 1994), a
further complication being that he was never made a party
to the suit. Duncan v. Farm Credit Bank, supra, 940 F.2d at
1102 n. 3; see also Paris v. United States Department of Housing
& Urban Development, 713 F.2d 1341, 1344-45 (7th Cir. 1983);
No. 05-1858                                                   13

Bastian v. Lakefront Realty Corp., 581 F.2d 685, 691-92 (7th Cir.
1978). But he can easily be joined, Fed. R. Civ. P. 19(a),
without depriving the district court of jurisdiction, in the
remand proceedings that we are ordering for reasons
explained below.
  We conclude, at long last, that the district court had
jurisdiction over Midwest’s motion to intervene. The
question is then whether denial of the motion can be
sustained on some ground other than the district
judge’s ground for dismissing it, which was that the motion
was moot in light of his dismissal of the underlying suit.
That ground was no good, because the purpose of the
motion was to enable Midwest to stave off dismissal so that
the foreclosure sale would go through. It would be as if the
plaintiff moved for a jury trial and the judge, without ruling
on the motion, conducted a bench trial, rendered judgment
for the defendant, and then dismissed the plaintiff’s motion
as moot.
  The Craddieths argue that the denial of intervention
can be sustained on the ground that Midwest’s motion
was untimely, because although it was filed only eight days
after the hearing at which the judge refused to confirm the
sale to Midwest, Midwest was on notice that this might
happen. After the judge’s decision on November 16 to
postpone the hearing on whether to confirm the sale to
Midwest, the Craddieths negotiated with Midwest in hopes
of reaching a settlement. The Craddieths’ alternative
financing, which could and indeed later did lead the district
court to refuse to confirm the sale, is likely to have come up
in those negotiations. Aurora suggested to Midwest that it
attend the hearing that the judge had scheduled for Decem-
ber 8, and Midwest failed to attend. Midwest did not move
to intervene until December 29, which may have been as
14                                                No. 05-1858

much as six weeks after it got wind of the Craddieths’
alternative financing.
  It would have been prudent for Midwest to have
moved earlier to intervene. But in the absence of any
indication of prejudice to the Craddieths or their third-party
buyer-lender, the motion cannot be adjudged untimely as a
matter of law. We don’t want a rule that would require a
potential intervenor to intervene at the drop of a hat; that
would just clog the district courts with motions to intervene.
For some period of time after November 16 the need for
intervention would have remained speculative, and once the
need became urgent the preparation of the motion would
take several days. So the arguably culpable delay was less
than six weeks and in the absence of prejudice a six-week
delay would not necessarily be untimely. Cf. Reich v.
ABC/York-Estes Corp., 64 F.3d 316, 321-22 (7th Cir. 1995);
United States v. City of Chicago, 870 F.2d 1256, 1263 (7th Cir.
1989). The reason for requiring promptness is “to prevent a
tardy intervenor from derailing a lawsuit within sight of the
terminal.” Lefkovitz v. Wagner, 395 F.3d 773, 778 (7th Cir.
2005), quoting United States v. South Bend Community School
Corp., 710 F.2d 394, 396 (7th Cir. 1983). No “derailment”
appears to have resulted from Midwest’s intervening six
weeks rather than, say, two weeks after it learned about the
Craddieths’ alternative financing.
  The Craddieths further argue that even if Midwest’s
motion to intervene was timely and should have been
granted, Midwest must be denied ultimate relief (the
reinstatement of the result of the foreclosure sale) under the
“justice was not otherwise done” (by the foreclosure)
provision of the Illinois mortgage-foreclosure statute. 735
ILCS 5/15-1508(b)(iv). The only reason they give, how-
ever, is that they have come up with the money due Aurora,
No. 05-1858                                                 15

and that though they failed to inform Aurora and Mid-
west of this before Midwest laid out its $107,000-odd dollars
to buy the property, the fault was not theirs but their
lawyer’s.
  Now it is true that Illinois like other states confers on
mortgagors an “equity of redemption,” which enables
the mortgagor to redeem his property after he has defaulted.
There is both a statutory and an equitable right of redemp-
tion. Colon v. Option One Mortgage Corp., supra, 319 F.3d at
919-20 and n. 7 (Illinois law). The deadline for statutory
redemption is the later of three months after the foreclosure
judgment or seven months after the mortgagor submits to
the jurisdiction of the court. 735 ILCS 5/15-1603(b). The
deadline (also set by statute) for equitable redemption is the
foreclosure sale. 735 ILCS 5/15-1605. Both deadlines had
expired by the time the Craddieths came up with their
alternative financing and thus, had it not been for the
deadlines, could have redeemed. The “justice was not
otherwise done” provision does not extend the deadlines.
“[O]nce expired, the [statutory] right of redemption shall
not be revived.” 735 ILCS 5/15-1603(c)(1) (citations omit-
ted). And “no equitable right of redemption shall exist or be
enforceable under or with respect to a mortgage after a
judicial sale of the mortgaged real estate.” 735 ILCS 5/15-
1605; see also First Illinois National Bank v. Hans, 493 N.E.2d
1171, 1174 (Ill. App. 1986).
  Nor are clients allowed to shift the burden of their law-
yers’ mistakes to innocent third parties. In civil matters, the
action of one’s lawyer binds one, and if the action was a
species of professional malpractice, the client’s remedy lies
against the lawyer, not against a third party.
  The district judge treated the “justice was not otherwise
done” provision as an invitation to him to exercise an
16                                                No. 05-1858

untrammeled judicial discretion—so untrammeled that the
length of time the mortgagors had lived in their house
and the incompetence of the lawyer they had chosen to
represent them were grounds for refusing to confirm the
foreclosure sale. Such a reaction to the unfortunate circum-
stances of the case has a human appeal, but if permitted
would inject great uncertainty into foreclosure proceedings.
It might even depress the prices paid at foreclosure sales,
thus increasing the size of the deficiency judgments entered
against mortgagors, by reducing the expected value of
bidding at such a sale. Michael H. Schill, “An Economic
Analysis of Mortgagor Protection Laws,” 77 Va. L. Rev. 489,
534 (1991). The high bidder would be purchasing not only
a property but also a standardless litigation. Moreover, what
is sauce for the goose is sauce for the gander; purchasers at
a foreclosure sale could invoke the “justice was not other-
wise done” provision to get out of the sale, New Century
Mortgage Corp. v. Pinto, 2002 WL 31455969, at *1-2 (N.D. Ill.
Oct. 31, 2002), and the sequel might be a subsequent sale at
a lower price, resulting in a larger deficiency judgment
against the mortgagor.
  We do not put too much weight on this theoretical
analysis of the economics of foreclosure sales. The reality
appears to be that foreclosure is usually just a means by
which mortgagees take title to their collateral. Mattingly,
supra, at 101. In most foreclosure sales, though not in the one
in this case, the mortgagee is the only bidder and, despite
having no competition, almost always bids the full amount
of the foreclosure judgment, which suggests a lack of
interest in seeking a deficiency judgment. Even where the
high bid is less than the foreclosure judgment, mortgagees
rarely seek deficiency judgments, though they usually lose
money on the resale of foreclosed properties. Debra
Pogrund Stark, “Facing the Facts: An Empirical Study of the
No. 05-1858                                                 17

Fairness and Efficiency of Foreclosures and a Proposal for
Reform,” 30 U. Mich. J. L. Reform 639, 663-65 (1997) (analysis
of 860 Illinois foreclosures in 1993 and 1994).
   Nevertheless, the confusion that would be injected into
the law were the confirmation of foreclosure sales a
matter of judicial whim would increase the cost of mortgage
financing, to the detriment of lenders and borrowers alike.
It is therefore no surprise that the case law does not support
the district judge’s free-wheeling approach. In the Espinoza
case, which we cited earlier, the mortgagee engaged in
conduct that seems to have been designed to prevent the
mortgagor from redeeming the property. 689 N.E.2d at 286.
And in Citicorp, also cited earlier, the mortgagee conducted
the foreclosure sale after promising to cancel it if the
mortgagor tendered full payment before a specified
date—which the mortgagor did. 645 N.E.2d at 1045. Fleet
Mortgage Corp. v. Deale, 678 N.E.2d 35, 37-39 (Ill. App. 1997),
is a similar case. These cases turn on conventional notions
of estoppel rather than on undefined concepts of justice. See
also Gordon Grossman Building Company v. Elliott, 171
N.W.2d 441, 444-45 (Mich. 1969); but see Crane v. Bielski, 104
A.2d 651, 654 (N.J. 1954).
   This is further suggested by Firstar Bank NA v. Goldman,
2004 WL 1212099, at *4 (N.D. Ill. June 2, 2004) (applying
Illinois law), where the court refused to deny confirma-
tion when the mortgagors’ attorney failed to inform them
about the foreclosure sale; the court remarked that “de-
fendants voluntarily chose this particular attorney to
represent them in this matter. The fact that he did a poor
job, or in this case nothing at all, does not change the fact
that Judgment of Foreclosure was properly entered. Nor
does it change the fact that the sale was properly conducted
and the Intervenors acted appropriately.” And likewise in
18                                             No. 05-1858

Bankers Trust Co. v. Powers, 1995 WL 616752, at *3-4 (N.D.
Ill. Oct. 18, 1995), the disability of the mortgagor’s wife,
which precipitated the default, was held not to be a suffi-
cient reason to deny confirmation.
   Although we would like to terminate this protracted
litigation today rather than order a remand, we cannot
do so. The reason is that there has never been a hearing
on Midwest’s motion to intervene. On the limited record
before us, there is no reason to suppose the motion un-
timely; but there are no findings on when Midwest learned
about the Craddieths’ alternative financing. Perhaps too
there was some prejudice from Midwest’s delay that is
not reflected in the limited record. Similarly, although it
is not obvious what valid ground the district court
might have for refusing to confirm the foreclosure sale,
that issue too has not been explored.
  The denial of the motion to intervene is reversed and the
case remanded for further proceedings consistent with
this opinion.
                                REVERSED AND REMANDED.
No. 05-1858                                           19

A true Copy:
      Teste:

                  ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




               USCA-02-C-0072—3-31-06